DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Prushinskiy et al. (US 2013/0169515, “Prushinskiy”) in view of Zhao et al. (CN 107968156, for which English language equivalent US 2019/0146261, will be used as the citation copy, hereinafter “Zhao”).
Regarding claim 1, Prushinskiy teaches a film having a polarizer (e.g., with layer 300 or layer 100, [0084]; thus reading on polarizing cover “board”), and having a multilayer film attached thereto (see, e.g., Fig. 12), having a bending region and a non-bending region (e.g., Fig. 12, bending region 110’ and non-bending regions 120’, 130’, [0107]) and having a composite film at the bending region (Fig. 12, including elastic member 500, [0118], over remaining films in the laminate, including, e.g., film 210) and may include a barrier layer (corresponding to the water-blocking layer, and located on the stress buffer layer, e.g., layer 210, Fig. 12, [0056]) and may include a harder film corresponding to the non-bending regions (e.g., 120’, 130’, see [0119], [0126] and Fig. 12, wherein films 120’, 130’ making up substrate 100 are less elastic, and therefore considered harder, than elastic member 500). While Prushinskiy does not explicitly describe layer 210 as being a water-blocking layer, as it is described as being an encapsulating layer, it will be considered to function so as to block water to at least some extent ([0055], [0056]). Prushinskiy teaches that the thickness of the elastic member may be greater than the thickness of the barrier layer 210 (see Fig. 12, showing relative thicknesses of the layers). Prushinskiy teaches that the member 500 may be an “elastic member” and may therefore be considered to be “anti-bending” in that reduced stress on the layer 100 ([0118], [0119] thus preventing stress or bending of the layer 100).
    PNG
    media_image1.png
    295
    600
    media_image1.png
    Greyscale
	With regard to the limitation that the non-bending region include first and second non-bending parts and the buffer layer and water blocking layer are disposed between the first and second non-bending regions, Prushinskiy teaches an embodiment where the encapsulation layer and the elastic member may be considered to be “between” the first and second non-bending regions (see, e.g., Fig. 12, above, and Fig. 11, wherein encapsulation layer 210 overlaps elastic member 500 but between the non-bending portions of the display overlapping layers 120’ and 130’, Fig. 12). 	Prushinskiy fails to specifically teach the claimed cover structure wherein the non-bending and bending areas have different structures in the horizontal direction. However, in the same field of endeavor of protective films for use in display devices ([0002]), Zhao teaches to apply different laminate structures over a bending and non-bending area in order to reduce the interface stress between the underlying layer and the protective layer ([0043]) and that doing so may provide an effective encapsulation layer that protects the underlying layer from water and oxygen while absorbing and distributing stress between the layers and thus avoiding cracks or stratification in the protective layer ([0002]). Zhao teaches a laminate having more than one layer for use with a display device having hard thin films in the non-bending area (see [0028], [0029], [0038], [0041], [0043], wherein any of the plurality of layers in the non-bending area may be considered to be “hardened” in that they are less flexible than the corresponding layers in the bending area). Zhao teaches that the bending area contains a stress buffer layer (i.e., organic layer 112, [0027] - [0029]) and a layer corresponding to the claimed water blocking layer (i.e., inorganic layer, [0002], [0022], which would function as a water blocking or barrier layer), and that these layers are between the non-bending regions in a horizontal direction (see, e.g., Fig. 2, bending region 11 between non-bending regions 12, [0020]). Zhao teaches that the thin organic film layer (corresponding to the stress buffer layer) in the bending region is thicker than that of the inorganic layer (corresponding to the water blocking layer, see [0025], [0032]). Zhao teaches that the organic layer 112 in the bending region may be made of, for example, polymethylmethacrylate, which may be considered to be both transparent and “anti-bending” ([0030], [0031]). It therefore would have been obvious to have substituted the protective encapsulation film of Zhao for that of Prushinskiy in order to provide the device with an effective encapsulation layer that protects the underlying layer from water and oxygen while absorbing and distributing stress between the layers and thus avoiding cracks or stratification in the protective layer ([0002]).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy in view of Zhao, as applied to claim 1, above, and further in view of Wang (CN 107331795, hereinafter “Wang,” a machine translation of which has been provided). 
Regarding claims 4 and 5, Prushinskiy fails to specifically teach that the interface has junctions having a plurality of openings and protrusions presently claimed. In the same field of endeavor of flexible display devices and organic films for use therein (see p. 1), Wang teaches that providing an interface between two films, wherein the middle area is a bending area, may be made so as to have rectangular interlocking toothed pattern at the edges of each film in order to improve the connection between the two films and in order to improve the flexibility of the films (see Wang, pp. 1-3, and Fig. 2, below), thus reading on the claimed junctions having a plurality of openings and protrusions presently claimed. Wang teaches that these protrusions may improve the flexibility of the display and the connection between the two films or layers may be improved (see Wang, pp. 2-3 and Fig. 2, below). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included rectangular interlocking toothed pattern at the edges or interfaces of each film in order to improve the connection between the two films and in order to improve the flexibility of the films (see Wang, pp. 1-3, and Fig. 2, below). The Examiner additionally notes that regarding the shape of the interface between the two portions of the film of Prushinskiy, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966).

    PNG
    media_image2.png
    291
    566
    media_image2.png
    Greyscale


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy in view of Zhao, as applied to claim 1, above, and further in view of Cho et al. (US 2016/0154157, “Cho”).
Regarding claim 7, Prushinskiy teaches generally to include a polarizer ([0084]) but is silent as to the makeup of the film. In the same field of endeavor of display devices (e.g., [0005], [0006]), Cho teaches that a useful polarizer is a circular polarizer having a PVA polarizer (i.e., a linear polarizer in conjunction with a quarter wave plate; [0051] – [0052], [0009] – [0012]) and a liquid crystalline quarter wave compensation layer (i.e., corresponding to the claimed first polarizing layer, [0092], [0066]) in order to protect the polarizer and prevent the reflection of light ([0097], [0063]). It therefore would have been obvious to have included a polarizing plate such as the one taught by Cho in order to improve the antireflection properties of the device in the oblique directions, protect the polarizing film, and provide improved reflective color sense to the device ([0009], [0010], [0032], [0097], [0063]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy in view of Zhao in view of Cho, in view of Ashida et al. (US 2011/0141409, “Ashida”).
Regarding claims 9, Prushinskiy teaches a film having a polarizer (e.g., with layer 300 or layer 100, [0084]; thus reading on polarizing cover “board”), and having a multilayer film attached thereto (see, e.g., Fig. 12), having a bending region and a non-bending region (e.g., Fig. 12, bending region 110’ and non-bending regions 120’, 130’, [0107]) and having a composite film at the bending region (Fig. 12, including elastic member 500, [0118], over remaining films in the laminate, including, e.g., film 210) and may include a barrier layer (corresponding to the water-blocking layer, and located on the stress buffer layer, e.g., layer 210, Fig. 12, [0056]) and may include a harder film corresponding to the non-bending regions (e.g., 120’, 130’, see [0119], [0126] and Fig. 12, wherein films 120’, 130’ making up substrate 100 are less elastic, and therefore considered harder, than elastic member 500). While Prushinskiy does not explicitly describe layer 210 as being a water-blocking layer, as it is described as being an encapsulating layer, it will be considered to function so as to block water to at least some extent ([0055], [0056]). 	Prushinskiy teaches generally to include a polarizer ([0084]) but is silent as to the makeup of the film. In the same field of endeavor of display devices (e.g., [0005], [0006]), Cho teaches that a useful polarizer is a circular polarizer having a PVA polarizer (i.e., a linear polarizer in conjunction with a quarter wave plate; [0051] – [0052], [0009] – [0012]) and a liquid crystalline quarter wave compensation layer (i.e., corresponding to the claimed first polarizing layer, [0092], [0066]) in order to protect the polarizer and prevent the reflection of light ([0097], [0063]). It therefore would have been obvious to have included a polarizing plate such as the one taught by Cho in order to improve the antireflection properties of the device in the oblique directions, protect the polarizing film, and provide improved reflective color sense to the device ([0009], [0010], [0032], [0097], [0063]).
	Prushinskiy fails to specifically teach that the display includes a touch sensor layer or film. In the same field of endeavor of display devices ([0001], [0002]), Ashida teaches that it is widely known to include a touch panel or touch sensors in a display device in order to provide the device with screen-input functions and that it is known to attach a touch panel to the polarizing structure in order to provide a thinner display device than other implementations ([0009], [0029]) and therefore the inclusion of such a layer in the display of Prushinskiy would have been obvious to the ordinarily skilled artisan in order to provide the device with screen-input functions and the end-user with this functionality in the device as well as to provide a thinner display device than other implementations ([0009], [0029]).
	With regard to the limitation that the non-bending region include first and second non-bending parts and the buffer layer and water blocking layer are disposed between the first and second non-bending regions, Prushinskiy teaches an embodiment where the encapsulation layer and the elastic member may be considered to be “between” the first and second non-bending regions (see, e.g., Fig. 12, above, and Fig. 11, wherein encapsulation layer 210 overlaps elastic member 500 but between the non-bending portions of the display overlapping layers 120’ and 130’, Fig. 12). Additionally, in the same field of endeavor of bendable display devices (e.g., [0006]), Im teaches that it is known in the art to include a sealant or encapsulant material within a bending region itself so as to seal or encapsulate the specific features of the bending region from the remaining features of the device (see, Im at e.g., [0008], [0100] – [0104], [0121], [0122], Fig. 6B). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included a sealant or encapsulant material within the bending region of Prushinskiy, and therefore between the non-bending regions, in order to prevent moisture or foreign matter from penetrating to adjacent materials, including to display materials ([0008], [0100] – [0104], [0121], [0122], Fig. 6B).

Response to Arguments
Applicant’s arguments filed 8/23/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1, 4, 5, 7, and 9 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782